ATTORNEY GRIEVANCE COMMISSION                                                                  *     IN THE
OF MARYLAND
                                                                                               *     COURT OF APPEALS

v.                                                                                             *     OF MARYLAND

                                                                                               *     Misc. Docket AG No. 73,
SANTIAGO RICARDO NARVAIZ
                                                                                               *     September Term, 2020
                                                                                   ORDER

                   Upon consideration of the Joint Petition of the Attorney Grievance Commission of

Maryland and the Respondent, Santiago Ricardo Narvaiz, to indefinitely suspend the

Respondent from the practice of law with the right to petition for reinstatement in 90 days

for violations of Rules 1.1, 1.3, 1.4, 1.15, 1.16, and 8.4(a) and (d) of the Maryland

Attorneys’ Rules of Professional Conduct and Maryland Rules 19-404, 19-407, 19-408,

and 19-410, it is this 23rd day of February, 2021


                   ORDERED, by the Court of Appeals of Maryland, that the Respondent, Santiago

Ricardo Narvaiz, be indefinitely suspended from the practice of law in the State of

Maryland, that effective 60 days from the date of this Order, with the right to petition for

reinstatement after 90 days; and it is further


                   ORDERED, that, 60 days from the date of this Order, the Clerk of this Court shall

remove the name of Santiago Ricardo Narvaiz from the register of attorneys in this Court

and certify that fact to the Trustees of the Client Protection Fund of the Bar of Maryland

and all Clerks of all judicial tribunals in this State in accordance with Maryland Rule 19-

761.
 Pursuant to Maryland Uniform Electronic Legal
Materials Act
(§§ 10-1601 et seq. of the State Government Article) this document is authentic.

                                                                                     /s/ Robert N. McDonald
                       2021-02-23 09:03-05:00
                                                                                           Senior Judge


Suzanne C. Johnson, Clerk